Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Michael Reiner, M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-243
Decision No. CR2547

Date: June 11, 2012

DECISION DENYING REQUEST TO VACATE DISMISSAL

I deny the request of Petitioner, Michael Reiner, M.D., to vacate a previous order
dismissing this case. Petitioner has not shown good cause pursuant to 42 C.F.R. § 498.72
for vacating the Order Dismissing Case that I issued on April 25, 2012.

On April 30, 2012, this office received a Request to Vacate Dismissal (Request) and a
Declaration in Support of Request to Vacate Dismissal (Decl.) from Petitioner’s attorney.
This is the attorney’s first filing in this case, and she has not filed a Notice of Entry of
Appearance in accordance with my Acknowledgement and Pre-Hearing Order.

I previously issued an order dismissing this matter for abandonment pursuant to 42
C.F.R. § 498.69 after Petitioner failed to file an ordered pre-hearing exchange and
subsequently failed to respond to an Order to Show Cause. Petitioner now contends that
his failure to file a pre-hearing exchange and timely respond to an Order to Show Cause
was due to an error by his attorney. Petitioner claims he “informed his attorney . . . that
he was going out of town and would have the Order dropped off at her office. The Order
was misplaced and not calendared, and Counsel failed to timely respond.” Request at 2.
Petitioner’s attorney states:
[Petitioner] explained that the denial was due to a failure to include a re-
assignment of benefits form that was not submitted because the official

with whom he was dealing with discussed the requirements with him but

did not mention this one form. In spite of my clients [sic] clear instructions as to
the delivery and response required, my office completely failed to properly
docket, respond, and file this Order but misplaced it on the premises and to

date cannot locate said Order. When the Order to Show Cause was served, not
on counsel but on Petitioner, Petitioner sent it [to] me by email but I did not see
the email until shortly after the 10 day deadline. Upon seeing the Order to Show
Cause, I then recalled the earlier Order.

Decl. 4 4-5.'

Petitioner admits his attorney negligently failed to file a pre-hearing exchange and did not
timely respond to my Order to Show Cause issued on April 3, 2012. Request at 5.
Petitioner requests that my Order Dismissing Case be vacated and contends that
Petitioner should now be provided with the opportunity to submit his pre-hearing
exchange. Request at 5-6.

An administrative law judge (ALJ) may vacate a dismissal of a request for hearing if the
party files a request to vacate within 60 days from receipt of the dismissal notice, and the
party shows good cause for vacating the dismissal. 42 C.F.R. § 498.72. A definition of
“good cause” does not exist in the applicable regulations, and the “[Departmental
Appeals] Board has never attempted to provide an authoritative or complete definition of
the term ‘good cause’... .” Hillcrest Healthcare, L.L.C., DAB No. 1879, at 5 (2003).

Other ALJ’s have interpreted the term “good cause” as a circumstance or circumstances
beyond the party-litigant’s ability to control. See, e.g., Sedgewick Health Care Ctr., DAB
CR596 (1999); Jackson Manor Health Care, Inc., DAB CR545 (1998). One ALJ stated
that “the avoidable failure of counsel to discharge responsibilities on a [party’s] behalf or
the miscommunication between a [party] and its counsel have been found to constitute
avoidable human error, rather than circumstances beyond the [party’s] ability to control.”
Cmty. Care Ctr. of Seymour, DAB CR758 (2001). The ALJ also stated that “delays or
failures of communication caused by Petitioner’s former counsel . . . were entirely within
Petitioner’s control. It was Petitioner’s ultimate responsibility, as the party in interest, to
remain apprised of the status of its appeal ....” Id.; see also Sedgewick Health Care
Ctr., DAB CR596 (finding a misunderstanding between petitioner and its counsel
avoidable human error).

' The Declaration contains two paragraphs numbered 4.
Similarly, I find here that the lack of diligence of Petitioner’s new legal counsel does not
form the basis for a good cause determination. The circumstances Petitioner has
presented, while regrettable, were avoidable human error and not beyond Petitioner’s
ability to control. Therefore, I do not find good cause to vacate the previous dismissal
and deny Petitioner’s request.

/s/
Joseph Grow
Administrative Law Judge

